Brown, D. J.
I am not prepared to assert jurisdiction in admiralty in this case. In the case of The Riga, L. R. 3 Ad. & Eecl. 516, the ultimate determination is not .reported, and the question depended wholly upon the statute, (3 & 4 Vict.) In this country such jurisdiction has never been asserted. In The Gustavia, Bl. & H. 189, shipping a crew was held like furnishing necessary supplies for a voyage. The distinction between preliminary services leading to a maritime contract and such contracts themselves have been affirmed in this country [from the first, and not yet departed from. It furnishes a distinction capable of somewhat easy application. If it be broken down, I do not perceive any other dividing line for excluding from the admiralty many other sorts of claims which have a reference, more or less near or remote, to navigation and commerce. If the broker of a charter-party be admitted, the insurance broker must follow, — the drayman, the expressman, and all others who perform services having reference to a voyage either in contemplation or executed.
In Merchant v. Lulan, upon a similar case, the libel was dismissed on execution (as I find on examination) on February 22, 1879, by Benedict, J., in- the eastern district, and the same decision must ba. made here.
Libel dismissed, with costs.
See Ferris v. The Bark E. D. Jewett, 2 Fed. Rep. 111.